Title: To Thomas Jefferson from Feger, Gramont & Cie., 30 June 1787
From: Feger, Gramont & Cie.
To: Jefferson, Thomas



Bordeaux Le 30 Juin 1787

Nous avons Reçu, Monsieur, la Lettre que vous nous aves fait L’honneur de nous Ecrire Le 19 Courant. Celle qu’elle renfermoit Pour Mr. Barclay luy fut apportee dans L’instant Par Mr. Bonfield qui se Trouva avec nous au moment ou nous venions de decacheter la Vôtre et qui voulut bien se charger de la Luy remettre afin  d’Eviter un Plus Long Retardement. Nous ne douttons point qu’il ne vous En ait deja accusé La reception.
Nous avons prié Mr. Grand de vous Prevenir que nous allions Retirer d’un navire arrivé de la nouvelle angleterre une Caisse de Graines de Jardin qu’on nous avoit dit Etre à votre adresse et de vous demander vos ordres pour vous La faire parvenir. Veuilles nous faire Connoitre vos Intentions à Cet Egard. Vous nous Trouveres toujours prets à Saizir les occasions à vous donner des preuves de notre Devouement. Nous Prennons, Monsieur, la Liberte de renfermer inclus un Pacquet qui vient de nous Etre adresse de Philadelphie Pour Mr. Nathaniel Barret Esqr. que nous supposons Etre Connu de vous. Nous prennons ce party attendu qu’on nous dit que ce Pacquet Contient des Papiers de Consequence et qu’il Courroit beaucoup de Risque d’Etre Egaré, si ce Mr. Barret n’est pas Generallement Connu, n’y ayant Rien sur l’adresse qui indique sa demeure.
Vous Connoisses, Monsieur, touts nos Regrets de n’avoir Pas pu vous Posseder plus Long temps icy. Mettes nous à meme de Vous Prouver notre Devouement et Le Respect avec Lequel nous avons L’honneur d’Etre, Monsieur, Vos tres humbles et tres obeissants Serviteurs,

Feger Gramont & Cie.

